Citation Nr: 0506529	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  00-02 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 

2.  Entitlement to a compensable rating for left ear hearing 
loss.

3.  Entitlement to an increased rating for a corneal scar of 
the left eye, residual of a traumatic cataract, currently 
evaluated as 30 percent disabling. 

4.  Entitlement to a compensable rating for a shell fragment 
wound scar of the right medial thigh, prior to December 23, 
2002.

5.  Entitlement to a rating in excess of 10 percent for a 
shell fragment wound scar of the right medial thigh, from 
December 23, 2002.

6.  Entitlement to a compensable rating for a shell fragment 
wound scar of the right arm (dorsum).

7.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right upper extremity with right 
medial neuropathy, currently evaluated as 10 percent 
disabling. 

8.  Entitlement to a compensable rating for residuals of a 
shell fragment wound of the right ankle with retained foreign 
bodies, prior to December 23, 2002.

9.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound of the right ankle with 
retained foreign bodies, from December 23, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  

The veteran's claims were previously before the Board, and in 
a May 2003 remand they were returned to the RO for additional 
development.  That development has been completed, and the 
claims are once again before the Board for appellate review.

The issues of entitlement to a compensable rating for a shell 
fragment wound scar of the right medial thigh, prior to 
December 23, 2002, and entitlement to a rating in excess of 
10 percent for a shell fragment wound scar of the right 
medial thigh from December 23, 2002, are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by social and 
occupational impairment with reduced reliability and 
productivity.

2.  The veteran manifests no higher than level I hearing in 
his left ear. 

3.  The veteran's corneal scar of the left eye, residual of a 
traumatic cataract, is not shown to be manifested by 
blindness in one eye with corrected vision of 20/50 in the 
other, or anatomical loss of one eye.  

4.  The veteran is not shown to have a scar of his right arm 
(dorsum) that is superficial, tender, painful, productive of 
limited motion, or manifested by moderate disability of 
Muscle Groups V or VI.

5.  The veteran's right upper extremity with medial 
neuropathy is not manifested by moderate, incomplete 
paralysis. 

6.  Prior to and from December 23, 2002, the veteran's right 
ankle is shown to be productive of moderate disability 
manifested by limitation of motion, a painful nodule, and 
fatigability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 50 percent disability rating 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).  

2.  The schedular criteria for a compensable evaluation for 
left ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (1999 & 2004).  

3.  The schedular criteria for a rating in excess of 30 
percent for corneal scar of the left eye, residual of a 
traumatic cataract, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  4.79, 4.84a, 
Diagnostic Codes 6009-6070 (2004).

4.  The schedular criteria for a compensable rating for a 
shell fragment wound scar of the right arm (dorsum) have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7804 (2004).

5.  The schedular criteria for a rating in excess of 10 
percent for residuals of a shell fragment wound of the right 
upper extremity with medial neuropathy have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8515 (2004).

6.  The schedular criteria for a 10 percent rating for 
residuals of a shell fragment wound to the right ankle with 
retained foreign bodies, prior to December 23, 2002, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5271 (2004).

7.  The schedular criteria for a rating in excess of 10 
percent for residuals of a shell fragment wound to the right 
ankle with retained foreign bodies, from December 23, 2002, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a June 1999 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a September 1999 statement of the case and 
supplemental statements of the case issued in May 2000, 
August 2001, and March 2004, the RO notified the veteran of 
regulations pertinent to increased rating claims, informed 
him of the reasons why his claims had been denied, and 
provided him additional opportunities to present evidence and 
argument in support of his claims.  

In March 2001 and May 2003 letters, the veteran was informed 
of VA's duty to obtain evidence on his behalf.  The veteran 
was notified that VA would obtain all relevant service 
medical records, VA medical records, and reports of 
examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (RO 
or AOJ) decision on a claim for VA benefits.  In this case, 
the June 1999 RO decision was made prior to November 9, 2000, 
the date the VCAA was enacted and the veteran did not receive 
VCAA notice until March 2001 and May 2003.  In such 
instances, the Court held that when notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice specifically complying with § 
5103(a) or 3.159(b)(1) because an initial RO adjudication had 
already occurred.  Instead, the appellant has the right on 
remand to VCAA content-complying notice and proper subsequent 
VA process.  Pelegrini at 22, 23.  VA must provide notice, 
consistent with the requirements of § 5103(a), 3.159(b), and 
Quartuccio, supra, that informs the veteran of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, that 
the veteran is to provide, and that the veteran provide any 
evidence in his possession that pertains to the claim.  The 
Board finds that the veteran received such notice in March 
2001 and May 2003.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in March 2001 and May 2003 
was not given prior to the June 1999 RO adjudication of the 
claim, the notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and the August 2001 and March 2004 supplemental 
statements of the case provided to the veteran.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the December 2001 personal hearing; service 
medical records; and VA outpatient treatment and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  In addition, a disability rating 
may require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential in determining the 
level of current impairment that the disability is considered 
in the context of the entire recorded history.  See 38 C.F.R. 
§ 4.1 (2004).  Finally, in cases where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2004).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2004).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.	PTSD

The veteran is currently assigned a 30 percent disability 
rating for PTSD under the provisions of 38 C.F.R. 4.130, 
Diagnostic Code 9411.  The veteran now contends that his 
disorder is more disabling than previously evaluated, and he 
has appealed for an increased rating.  

Under Diagnostic Code 9411, a 30 percent disability rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

A 50 percent disability rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  Id. 

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

Finally, a 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Instead, VA must 
consider all symptoms of a claimant's condition that affect 
the level of occupational and social impairment, and if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Within the DSM-IV, Global 
Assessment Functioning (GAF) scores are a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores 
ranging between 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household,) but generally functioning pretty well, has some 
meaningful personal relationships.  See DSM-IV at 46.

A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

At his March 1999 VA examination, the veteran reported 
symptoms of depression, anxiety, flashbacks, startle 
response, auditory hallucinations, and intrusive dreams.  He 
also complained of problems with anger, stating that he had 
very little social life and did not like to be around people.  
With respect to employment, the veteran asserted that he was 
currently employed and approximately 90 percent efficient.  
On examination, the veteran was oriented and coherent, and 
his judgment and insight appeared normal.  He denied 
difficulty getting to sleep, but indicated that he did have 
nightmares.  His mood appeared depressed but his memory was 
vivid and good.  He denied having suicidal ideations.  He was 
diagnosed with chronic PTSD and given a GAF score of 55.  

During VA outpatient treatment in April 1999, the veteran 
complained of intrusive thoughts, insomnia, avoidance, sense 
of alienation, hypervigilance, and an inability to hold a job 
due to mounting anxiety.  He denied attempting suicide but 
stated that he had occasional ideations.  He was diagnosed 
with chronic PTSD and given a GAF score of 60.  At his 
December 2001 personal hearing, the veteran testified that he 
was employed but complained of insomnia, intrusive dreams, 
flashbacks, anger, withdrawal from his family, panic attacks, 
and having no friends.  He denied problems with hygiene or 
having any suicidal ideations or attempts.

At his January 2003 VA examination, the veteran reported that 
he was currently employed and had been at his current job for 
the past 5 years.  He also stated that he had "no trouble" 
getting along with bosses and co-workers.  He reported that 
he had been married for 31 years and he described his 
relationship as "good."  He also maintained a positive 
relationship with his children and stated that he "does 
great" with his grandchildren.  On examination, the veteran 
was reportedly withdrawn and his affect was dysthymic, though 
he appeared oriented and displayed good judgment.  He stated 
that he "sometimes" had visual and auditory hallucinations 
and it was noted that he had combat-related nightmares on an 
inconsistent basis.  He experienced intrusive thoughts of 
Vietnam daily that had worsened over the years in both 
frequency and intensity.  He stated that he avoided large 
crowds, loud noises, and war-related movies.  He also 
reported having insomnia, stated that he was jumpy with loud 
noses, and asserted that his attention and concentration 
skills had slipped.  The examiner stated that while the 
veteran was able to maintain reasonably good functioning in 
terms of work and maintaining relationships with family 
members, some of his symptoms had worsened recently, 
specifically attention/concentration and intrusive thoughts.  
He was given a GAF score of 60 to 65.  

The Board has reviewed the evidence of record and finds that 
the evidence supports a 50 percent disability rating for the 
veteran's PTSD, but nothing higher.  As noted above, the 
schedular criteria for a 30 percent disability rating 
generally contemplate occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  In the 
present case, the veteran's PTSD has been demonstrated by 
occupational and social impairment with reduced reliability 
and productivity due to dysthymic affect, disturbances of 
motivation and mood, complaints of flashbacks, intrusive 
dreams, panic attacks, lack of concentration, social 
withdrawal, and GAF scores of 55 to 65.   

In view of this, the Board considers the criteria for a 50 
percent disability rating, but no higher, are met.  In 
particular, the veteran has complained of depression, 
nightmares, flashbacks, panic attacks, difficulty 
concentrating, and an enhanced startle response.  He also 
reported having occasional suicidal ideations, and indicated 
that he is socially isolated and does not have any friends.  
He also asserted that he has both visual and auditory 
hallucinations at times. 

Even though the veteran has not exhibited symptoms such as 
stereotyped speech, difficulty understanding complex 
commands, or memory impairment, the Board concludes that the 
medical evidence shows disability that more nearly 
approximates the assignment of a 50 percent disability 
rating.  See 38 C.F.R. § 4.7.  The GAF scores of 55 and 60, 
assigned in March and April 1999 support this conclusion.  
These scores reflect "moderate symptoms" in several areas, 
which is commensurate with a higher degree of occupational 
and social impairment as required for the assignment of a 50 
percent disability evaluation.  

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that requirements for a 50 percent 
disability rating for PTSD have been met.  

While the veteran's occupational and social impairment has 
exhibited reduced reliability and productivity (consistent 
with the assignment of a 50 percent disability rating), there 
is no evidence of impairment of such a severity as to exhibit 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, and mood (consistent with the assignment 
of a 70 percent rating).  The Board again notes the veteran 
is employed and has been working at his current place of 
employment for the past 5 years.  At his January 2003 VA 
examination, he stated that he had "no trouble" with his 
bosses or co-workers.  There is also no indication that he 
has missed work or is unable to work due to his PTSD.  With 
respect to his social and familial relationships, the veteran 
maintained that he has been married for 31 years and has a 
"good" relationship.  He also stated that he has a positive 
relationship with his children and that he "does great" 
with his grandchildren.    

In sum, with respect to the assignment of a schedular rating, 
the evidence of record does not indicate that the criteria 
for the assignment of a 70 percent rating have been met.  
Taken as a whole, the evidence does not disclose a level of 
impairment of judgment, thinking, or mood required for the 
assignment of that rating.  Rather, the evidence supports the 
assignment of 50 percent rating as granted herein.  

2.	Left ear hearing loss

The veteran has been assigned a noncompensable disability 
rating for left ear hearing loss.  He contends that his 
hearing loss is more disabling than currently evaluated and 
has appealed for a compensable evaluation.

The VA Rating Schedule that addresses the ear and other sense 
organs was amended effective June 10, 1999.  See 64 Fed. Reg. 
25202 (1999).  As this change took effect during the pendency 
of the veteran's appeal, both the former and the revised 
criteria will be considered in evaluating the veteran's left 
ear hearing loss.  VA's Office of General Counsel has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  See VAOPGCPREC 3-
00; see also Rhodan v. West, 12 Vet. App. 55, 57 (1998) 
(effective date rule prevents the application of a later, 
liberalizing law to a veteran's claim prior to the effective 
date of the liberalizing law).  The regulatory criteria of 
Diagnostic Code 6100 may be applied prospectively, but the 
statutory changes established in June 1999 may only be 
applied from that date forward.  See 38 U.S.C.A. § 5110(g) 
(West 2002).  As stated, the Board will apply the law cited 
above that is most favorable to the veteran.  However, the 
differences between the former criteria and the revised 
criteria in this case are relatively inconsequential as will 
be set forth below.

Under the previous regulations, evaluations of defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  See 38 C.F.R. § 4.85, 
Diagnostic Codes 6100 to 6110 (effective before June 10, 
1999).  Under these regulations Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  See 38 C.F.R. § 4.85(c) (effective before 
June 10, 1999).

The current version of the Ratings Schedule provides a table 
for rating purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

In 1997, the VA General Counsel held in a precedent opinion 
that when service connection is in effect for hearing loss in 
only one ear, and total deafness is not present in both ears, 
the nonservice-connected ear is considered to exhibit normal 
hearing for rating purposes.  VAOPGCPREC 32-97.  Precedent 
opinions of the General Counsel are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002).  See Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000) (holding that the provisions of 
38 U.S.C. § 1160(a)(3) preclude any consideration of hearing 
loss that is less than total in the non-service-connected ear 
when evaluating hearing loss in the service-connected ear).  
The amendment to the rating schedule that became effective on 
June 10, 1999, adopted the interpretation of the law 
expressed by the General Counsel in 1997 and by the Boyer 
court in 2000.  See 38 C.F.R. § 4.85(f) (effective June 10, 
1999).

Pursuant to 38 C.F.R. § 4.85(f), where impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the nonservice-
connected ear will be assigned a numeric designation at Level 
I, subject to the provisions of 38 C.F.R. § 3.383(a)(3).  38 
C.F.R. § 3.383(a)(3) provides that compensation is payable 
for the combination of service-connected and 
nonservice-connected hearing loss as if both disabilities 
were service-connected if certain criteria are met.

38 C.F.R. § 3.383(a)(3) has been amended, effective December 
6, 2002, to implement a statutory provision of the Veterans 
Benefits Act of 2002.  See 69 Fed. Reg. 48148 (August 9, 
2004).  Prior to the effective date, 38 C.F.R. § 3.383(a)(3) 
provided that compensation was payable for the combination of 
service-connected and nonservice-connected hearing loss as if 
both disabilities were service-connected if there is total 
deafness in the nonservice-connected ear.

Effective December 6, 2002, 38 C.F.R. § 3.383(a)(3) provides 
that compensation is payable as if both disabilities were 
service-connected if hearing impairment in one ear is 
compensable to a degree of 10 percent or more as a result of 
service-connected disability, and hearing impairment as a 
result of the nonservice-connected disability meets the 
provisions of 38 C.F.R. § 3.385 for consideration as hearing 
loss disability.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c) (2004).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2004).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 4.86(b) 
(2004).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In this case, the medical evidence of record does not support 
a compensable evaluation for the veteran's left ear hearing 
loss under any pertinent criteria.  Applying both the former 
and the revised criteria found in 38 C.F.R. § 4.85 at Table 
VI, the veteran's left ear hearing loss is noncompensable.

An April 1999 VA audiological examination revealed: 




HERTZ



500
1000
2000
3000
4000
LEFT
45
35
40
55
75

Puretone threshold average was 51 decibels and speech 
recognition was 96 percent.  The examiner stated that the 
veteran's left ear results indicated moderate to severe 
conductive hearing loss from 250 Hertz to 8000 Hertz.  
Applying Table VI of 38 C.F.R. § 4.85, Level I hearing was 
assigned.  The findings as to the nonservice-connected right 
ear did not meet the requirements of 38 C.F.R. § 3.385. 

A January 2003 VA audiological examination revealed:




HERTZ



500
1000
2000
3000
4000
LEFT
65
55
40
50
60

Puretone threshold average was 51 decibels and speech 
recognition was 96 percent.  It was noted that the veteran's 
left ear had moderate to moderately severe conductive hearing 
loss at all test frequencies.  Applying Table VI of 38 C.F.R. 
§ 4.85, Level I hearing was assigned.  The findings as to the 
nonservice-connected right ear did not meet the requirements 
of 38 C.F.R. § 3.385.



A December 2003 VA audiological examination revealed: 




HERTZ



500
1000
2000
3000
4000
LEFT
35
25
20
35
55

Puretone threshold average was 34 decibels and speech 
recognition was 96 percent.  Applying Table VI of 38 C.F.R. 
§ 4.85, Level I hearing was assigned.  The findings as to the 
nonservice-connected right ear did not meet the requirements 
of 38 C.F.R. § 3.385.

Applying the foregoing criteria to the facts in this case, 
the Board finds that the veteran's left ear hearing loss was 
properly assigned a noncompensable evaluation under 
Diagnostic Code 6100.  The Board has considered the 
application of 38 C.F.R. § 4.86 (2004) [exceptional patterns 
of hearing impairment].  However, the veteran's hearing loss 
does not meet the criteria under that section.  

In this regard, service connection has been granted only for 
a hearing loss in the left ear.  Under the law as in effect 
prior to December 6, 2002, since the veteran is not deaf in 
his nonservice-connected right ear, the hearing acuity in 
that ear must be deemed to be normal.  The results of the 
audiometric tests conducted by the VA in April 1999, January 
2003, and in December 2003 demonstrated Level I hearing in 
the service-connected left ear.  Accordingly, a 
noncompensable evaluation was warranted.  The amendment to 38 
U.S.C.A. § 1160(a)(3) effected by the Veterans Benefits Act 
of 2002 does not alter the result in this case because the 
veteran is not rated 10 percent disabled in the service-
connected left ear and is not shown to have deafness that 
meets the requirements of 38 C.F.R. § 3.385 in the 
nonservice-connected right ear.

The Board has also considered the statements made by the 
veteran explaining why he believes that his left ear hearing 
loss warrants an increased evaluation.  The Board has no 
reason to doubt the veteran's statements.  It is clear from 
the evidence of record that he experiences hearing loss; 
however, the objective medical evidence has not shown that 
his service-connected left ear hearing loss has increased to 
a level greater than that encompassed by a noncompensable 
rating under the provisions of 38 C.F.R. § 4.85 and/or 
§ 4.86.  The veteran's contentions alone cannot establish 
entitlement to a compensable evaluation for defective hearing 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  See Lendenmann, supra, 3 Vet. 
App. at 349.  Here, a mechanical application of the schedule 
establishes a noncompensable disability evaluation under 
Diagnostic Code 6100.

The Board thus finds that the veteran's left ear hearing loss 
was properly assigned a noncompensable disability rating 
under Diagnostic Code 6100, and concludes that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for left ear hearing loss under 
both the former and revised criteria.  Thus, the veteran's 
claim for a compensable rating for left ear hearing loss is 
denied. 

3.	Left eye corneal scar, residual of traumatic cataract

The veteran is currently assigned a noncompensable rating for 
a corneal scar of the left eye, residual of a traumatic 
cataract, under the provisions of 38 C.F.R. §§ 4.84a, 
Diagnostic Codes 6009-6070 (2004).  He now contends that his 
left eye disorder is more disabling than currently evaluated 
and has appealed for a compensable rating.  

Of note, in the assignment of diagnostic code numbers, 
hyphenated diagnostic codes may be used.  Injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  Diseases will be identified by the number 
assigned to the disease itself, with the residual condition 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (2004).  

Where only one eye is service-connected and the veteran is 
not blind in both eyes, the other eye is considered normal 
for rating purposes.  See 38 C.F.R. § 3.383(a)(1) (2004); see 
also 38 C.F.R. § 4.14 (2004) (manifestations not resulting 
from the service-connected disability may not be used in 
establishing the service-connected evaluation).  However, 
compensation is payable for the combination of service-
connected and nonservice-connected disabilities of blindness 
in one eye as a result of service-connected disability and 
blindness in the other eye as a result of nonservice-
connected disability as if both disabilities were service-
connected, provided the nonservice-connected disability is 
not the result of the veteran's own willful misconduct.  38 
C.F.R. § 3.383(a) (2004).  A veteran's eye must have only 
light perception to be considered blind.  See 38 C.F.R. § 
3.350(a)(4) (2004). 

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot and when further examination 
of the eyes reveals that perception of objects, hand 
movements or counting fingers cannot be accomplished at 3 
feet, lesser extents of vision, particularly perception of 
objects, hand movements, or counting fingers at distances 
less than 3 feet, being considered of negligible utility.  38 
C.F.R. § 4.79.

Under the provisions of Diagnostic Code 6070, a 30 percent 
disability rating is assigned for blindness in one eye, 
having only light perception, with visual acuity in the other 
eye of 20/40 or better.  A 40 percent rating is warranted for 
blindness in one eye, having only light perception, with 
visual acuity in the other eye of 20/50 or better.  See 38 
C.F.R. § 4.84a (2004).  

Other diagnostic codes relevant to traumatic cataracts 
include Diagnostic Code 6027 (traumatic cataract) and 
Diagnostic Code 6029 (aphakia).  See 38 C.F.R. § 4.84a.  
Diagnostic Code 6027 provides that a preoperative traumatic 
cataract be rated on impairment of vision while a 
postoperative traumatic cataract be rated on impairment of 
vision and aphakia.  Diagnostic Code 6029 provides a 30 
percent disability rating for bilateral or unilateral 
aphakia.  

At his March 1999 VA examination, the veteran's left eye 
vision was measured by hand motion.  His right eye corrected 
vision was 20/20.  The veteran was diagnosed with traumatic 
eye injury with disc traumatic cataract and zonular 
dehiscence of the left eye accounting for poor vision.  At 
his December 2001 personal hearing, the veteran testified 
that he was unable to see movement out of his left eye.  

During VA outpatient treatment in July 2002 the veteran 
complained of blurred vision.  Corrected vision measured 
20/20- in the right eye with only light perception in the 
left.  He was diagnosed with poor dilation of the right eye 
and a traumatic cataract of the left eye.  

At his December 2002 VA examination, the veteran's visual 
acuity measured 20/20 in the right eye and was measured by 
hand motion at approximately 3 feet in the left.  A dense 
traumatic cataract was noted in the left eye with no 
intraocular inflammation.  The veteran was diagnosed with 
trauma to the left eye secondary to previous intraocular 
foreign body.  He had no current useful vision in the left 
eye as his visual acuity was measured by hand motion at 
approximately 3 feet.  The examiner asserted that it was very 
unlikely that the veteran would ever regain any useful vision 
in the left eye, even with the removal of the dense cataract. 

Applying the above criteria to the facts of this case, the 
Board concludes that the preponderance of the evidence is 
against a rating in excess of 30 percent for the veteran's 
left eye disability.  The appeal is accordingly denied.

The veteran's left eye disorder fails to warrant a rating in 
excess of 30 percent as his vision does not meet the 
schedular criteria for a 40 percent disability rating under 
the provisions of Diagnostic Code 6079.  While the veteran is 
considered blind in his left eye, as visual acuity was 
measured by hand motion at 3 feet, his right eye corrected 
vision was measured as being 20/20 in March 1999, July 2002, 
and December 2002.  The veteran's right eye vision has not 
been shown to be 20/50 or worse.  Therefore, a rating in 
excess of 30 percent is not for application.  

The Board also finds that a rating in excess of 30 percent is 
not warranted under Diagnostic Code 6029 as 30 percent is the 
highest rating afforded under that code.  

Accordingly, the Board finds that a preponderance of the 
evidence is against a compensable rating evaluation for 
residuals of a corneal scar to the left eye, residual of a 
traumatic cataract, and the claim is denied.



4.	Shell fragment wound scar of the right arm (dorsum)

The veteran is currently assigned a noncompensable disability 
rating for a shell fragment wound scar of the right arm under 
the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805.  
He now contends that his right arm scar is more disabling 
than previously evaluated, and he has appealed for an 
increased rating.  

Under prior law, Diagnostic Code 7804 provided a 10 percent 
disability rating for scars that were superficial, tender, 
and painful on objective demonstration.  See 38 C.F.R. 
§ 4.118 (2002).  The regulations further provided that a 
disability evaluation of 10 percent or more may be assigned 
under Diagnostic Code 7805, which provides for an evaluation 
of scars based upon limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  

Under the new criteria for Diagnostic Code 7804, a 10 percent 
rating may be assigned for scars which are superficial and 
painful on examination.  38 C.F.R. § 4.118.  Scars may also 
be rated on the basis of limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  See 
67 Fed. Reg. 49590, 49596 (2002).

Pursuant to Diagnostic Code 7805, requiring the disability to 
be rated on the limitation of function of the part affected, 
38 C.F.R. § 4.71a, Diagnostic Codes 5206-5207 set forth the 
criteria for rating limitation of function of the arm and 
elbow.  In particular, a 10 percent disability rating is 
warranted under Diagnostic Code 5206 for limitation of 
flexion of the forearm to 100 degrees.  Under Diagnostic Code 
5207 a 10 percent rating is assigned for limitation of 
extension of the forearm to 45 degrees.  

The Board has also considered the application of 38 C.F.R. § 
4.73, Diagnostic Codes 5305 and 5306.  Diagnostic Code 5303 
provides a noncompensable disability rating for slight 
disability of Muscle Group V (elbow supination).  A 10 
percent disability rating is provided for moderate 
disability.  Under Diagnostic Code 5306, a noncompensable 
rating is assigned for slight disability of Muscle Group VI 
(elbow extension).  A 10 percent disability rating is 
assigned for moderate disability.  

Guidance is given under the rating schedule for evaluating 
muscle disabilities as slight, moderate, moderately severe, 
or severe.  38 C.F.R. § 4.56 (2004).  The cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  Slight disability of muscles results from a simple 
wound with no debridement or infection and includes objective 
findings such as a minimal scar; no evidence of fascial 
defect, atrophy, or impaired tonus; no retained metallic 
fragments; and no impairment of function.  38 C.F.R. 
§ 4.56(d)(1).  Moderate disability of muscles results from a 
through and through or deep penetrating wound with residuals 
of debridement or prolonged infection and is characterized by 
some loss of deep fascia or muscle substance; impairment of 
muscle tonus; and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).

Moderately severe disability of muscles results from through 
and through or deep penetrating wound with debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring.  It requires indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).  Severe disability of the muscles results from 
through and through or deep penetrating wound with extensive 
debridement, prolonged infection, sloughing of soft parts, 
and intermuscular scarring and binding.  It requires ragged, 
depressed and adherent scars; loss of deep fascia or muscle 
substance or soft flabby muscles in the wound area; and 
severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability:  
(a) X-ray evidence of minute multiple scattered foreign 
bodies; (b) adhesion of the scar; (c) diminished muscle 
excitability on electrodiagnostic tests; (d) visible or 
measurable atrophy; (e) adaptive contraction of an opposing 
group of muscles; (f) atrophy of muscle groups not in the 
track of the missile; or (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  Id.

Service medical records contain no complaints, treatment, or 
diagnoses of any right arm injuries or disorders.  At his 
October 1970 VA examination, the veteran reported that he 
thought the nerves were "pinched" in his right arm where he 
was hit by shrapnel from an anti-personnel mine.  An 
examination of the right elbow showed a small metallic 
foreign body measuring 2 mm. in diameter in the soft tissue 
anterior and medial to the lower humerus.  

In October 1997, the veteran underwent right ulnar nerve 
transposition.  In August 1998, the veteran reported that he 
was right-handed.  At that time, a 6 in. nontender surgical 
scar was observed around the elbow.  On examination a small 1/2 
in. x 1/2 in. area had decreased sensation posterior to the 
elbow.  Otherwise, he had normal sensation of his entire 
right upper extremity.  He exhibited normal range of motion 
of the shoulder, elbow, and wrists.   

At his December 2001 personal hearing, the veteran testified 
that his clothing irritated his arm scar and that the skin 
itself was painful to the touch.  He indicated that the 
muscles surrounding the scar became sore.  He reported 
burning and aching pains in the muscles underneath the scars, 
mostly on exertion.  

At his December 2002 VA examination, it was noted that the 
veteran had a 17 cm. surgical scar along the expected medial 
elbow from an ulnar transposition.  He reported dullness or 
hypoesthesia around all traumatic and surgical scars.  

At his March 2004 VA examination, the veteran reported that 
he incurred a shell fragment wound of the dorsum right arm 
during service.  The examiner could not find any record of 
such events in the service medical records.  Moreover, a 
shell fragment wound over the dorsum of the right arm could 
not be found on examination and the veteran was unable to 
identify its former site.  The examiner was therefore unable 
to see an injury that was clearly a shell fragment wound.  
The veteran was diagnosed with no evidence of injury related 
to shell fragment wound right arm dorsum at this time.

Applying the above criteria to the facts in this case, the 
Board finds that a preponderance of the evidence is against a 
compensable rating evaluation for a shell fragment wound scar 
of the right arm.  

The objective evidence of record shows no evidence that the 
veteran has a superficial, tender, or painful scar of the 
right arm that is related to a shell fragment wound.  In 
addition, there is no evidence that the veteran's right arm 
exhibits limitation of flexion of the forearm to 100 degrees 
or limitation of extension to 45 degrees.  

Further, the Board finds no objective medical evidence of 
record that the veteran's dorsum right arm muscle disability 
is manifested by a through and through or deep penetrating 
wound with residuals of debridement or prolonged infection 
that is characterized by some loss of deep fascia or muscle 
substance; impairment of muscle tonus; and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
In this regard, the Board also notes that service connection 
and a separate evaluation has been established for residuals 
of a shell fragment wound of the right upper extremity with 
right medial neuropathy, as discussed below.  See 38 C.F.R. § 
4.55(a) (2004) (a muscle injury rating will not be combined 
with a peripheral nerve paralysis rating of the same body 
part, unless the injuries affect entirely different 
functions). 

The Board also finds that a compensable disability rating is 
not warranted on the basis of functional loss due to pain, 
weakened movement, excess fatigability, or pain on movement.  
See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, supra.  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered, but they do not provide a basis for a compensable 
rating under these circumstances.  As such, a compensable 
rating evaluation is not warranted at this time and the 
veteran's claim is denied.  



5.	Right upper extremity with medial neuropathy

The veteran is currently assigned a 10 percent disability 
rating for residuals of a shell fragment wound of the right 
upper extremity with medial neuropathy under the provisions 
of 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2004).  He now 
contends that his right upper extremity disorder is more 
disabling than currently evaluated and he has appealed for an 
increased rating.  

As the veteran is right-hand dominant, the rating percentages 
for the major limb are for application.  Under Diagnostic 
Code 8515, a 10 percent rating is warranted for mild 
incomplete paralysis of the median nerve.  A 30 percent 
rating is warranted for moderate incomplete paralysis.  A 50 
percent rating is warranted for severe incomplete paralysis.  
Finally, a 70 percent rating is warranted if the paralysis is 
complete, with the hand inclined to the ulnar side, the index 
and middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the palm of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of the index finger and feeble 
flexion of the middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb, at 
right angles to palm; flexion of wrist weakened; pain with 
trophic disturbances.

The veteran's service medical records contain no specific 
information regarding the nature of the injury to the 
veteran's right arm.

At his October 1970 VA examination, the veteran reported that 
he thought the nerves were "pinched" in his right arm where 
he was hit by shrapnel from an anti-personnel mine.  An 
examination of the right elbow showed a small metallic 
foreign body measuring 2 mm. in diameter in the soft tissue 
anterior and medial to the lower humerus.  On examination, 
the veteran complained of impaired sensation along the medial 
side of the right arm and forearm down almost to the wrist.  
It was noted that the area corresponded to the distribution 
of the medial antebrachial cutaneous nerve.  The veteran was 
diagnosed with residuals of an injury to the right 
antebrachial cutaneous nerve.  

During VA outpatient treatment in July 1997, the veteran was 
diagnosed with right ulnar paresthesias.  It was noted that 
he had decreased strength and grip in the right upper arm.  
In October 1997, the veteran underwent right ulnar nerve 
transposition.  It was noted that approximately four months 
prior the veteran had a minor injury again to his right arm 
with the onset of paresthesias and weakness of the right 
hand.  

In August 1998, the veteran had normal sensation of his 
entire right upper extremity.  His strength was 5/5 
bilaterally in the upper extremities and he exhibited normal 
range of motion of the shoulder, elbow, and wrists.  A 
separate August 1998 treatment record noted that the veteran 
still had some numbness at his right elbow, but overall his 
right arm was much better.  

At his December 2001 personal hearing, the veteran testified 
that he had pain in his right arm when he picked things up.  
He described it as a burning, shooting pain that had not 
affected his writing ability. 

At his December 2002 VA examination, it was noted that the 
veteran incurred a medial antebrachial cutaneous nerve injury 
during service.  He stated that he was left with numbness 
near the elbow and digits 4 and 5.  On examination, he 
exhibited tenderness to palpation with positive Tinel's or 
sensory symptoms.  Measurement of the arms revealed right 
muscle mass 10 cm. above the elbow that was 28 cm. around.  
The left arm was 26 cm. around, a noted significant 
difference.  At 6 cm. below the elbow the veteran's right 
muscle mass was 27 cm and the left was 26.5.  The veteran 
reported decreased sensation in his hand in the distribution 
of the ulnar nerve, affecting the small and entire ring 
finger.  A reflex examination was symmetrical 1+ in the upper 
extremities.  An X-ray showed no bone, joint, or soft tissue 
abnormality.  Ultimately, the veteran was diagnosed with 
injury to medial antebrachial cutaneous nerve with mild arm 
sensory symptoms; retained shrapnel about the elbow; bone 
spur at the elbow; compression/irritation of ulnar nerve at 
the elbow; decompression and transposition of ulnar nerve; 
and sensory symptoms ulnar nerve distribution.  The degree of 
functional loss likely to result from a flare-up was most 
significant in the right arm.  The problem in the veteran's 
right arm resulted not from the original injury but rather 
was a delayed affect of trauma, new bone formation at the 
elbow with compression of the ulnar nerve. 

At his March 2004 VA examination, the veteran reported 
weakened movement, excess fatigability and incoordination 
related to decreased sensation attributable to this ulnar 
nerve compression.  The examiner noted that the veteran's 
right biceps was slightly larger than the left as the right 
biceps was 28 cm. and the left was 27 cm. at maximum 
circumference.  Range of motion testing revealed wrist 
extension to 40 degrees and flexion to 50 degrees.  Elbow 
extension was to 0 degrees and flexion to 135 degrees.  
Pronation and supination were symmetrically 80 degrees.  
Shoulder forward flexion and abduction to 180 degrees; 
internal rotation, external rotation to 80 degrees.  The 
veteran complained of no pain with range of motion.  His grip 
was symmetrically strong and he denied loss of strength.  
Reflex examination was 1+ symmetrically.  Ultimately, the 
veteran was diagnosed with a antebrachial cutaneous nerve 
injury with sensory loss of the medial forearm; bone trauma 
with spur formation; associated ulnar nerve compression; 
sensory symptoms ring and small finger; ulnar transposition; 
increased fatigability, incoordination, pain and weakness 
attributable to that service-connected injury, which the 
examiner indicated that if one assumed, as he did, that the 
trauma initiated the cascade which resulted in ulnar nerve 
compression at the elbow.  

Applying the above criteria to the facts in this case, the 
Board finds that a preponderance of the evidence is against a 
rating in excess of 10 percent for residuals of a shell 
fragment wound of the right upper extremity with medial 
neuropathy.

The Board finds that the objective medical evidence of record 
indicates that the veteran suffers from no more than mild 
incomplete paralysis of his right arm.  In March 2004 VA 
examination, the veteran reported weakened movement, excess 
fatigability and incoordination related to decreased 
sensation attributable to this ulnar nerve compression.  
However, there was no muscle atrophy, and no significant or 
painful limitation of motion.  In addition, his grip was 
symmetrically strong and he denied loss of strength.  
Reflexes were only somewhat diminished and reported to be 1+ 
symmetrically.  Further, examiners have repeatedly described 
primarily sensory symptoms which appear to be mild in degree.

Therefore, the Board finds that the objective evidence of 
slightly reduced left wrist motion, combined with the 
complaints of some numbness near the elbow and digits 4 and 5 
establish that the veteran's right arm disability most 
closely approximates mild incomplete paralysis of the median 
nerve, as contemplated by a 10 percent rating under 
Diagnostic Code 8515.  As this paralysis is not moderate, a 
higher rating is not warranted.

The Board also finds that a disability rating in excess of 10 
percent is not warranted on the basis of functional loss due 
to pain, weakened movement, excess fatigability, or pain on 
movement.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 
supra.  While the veteran reported weakened movement, excess 
fatigability and incoordination related to decreased 
sensation attributable to this ulnar nerve compression in 
March 2004, this degree of functional loss has already been 
contemplated in the awarded 10 percent rating.  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered, but they do not provide a basis for an increased 
rating under these circumstances.

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the right arm with 
medial neuropathy.  Thus, the benefit-of-the-doubt rule need 
not be considered and the appeal is denied.

6.	Right ankle

The veteran is assigned a noncompensable disability rating 
for a shell fragment wound scar of the right ankle with 
retained foreign bodies, prior to December 23, 2002, under 
the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2002).  He has also been assigned a 10 percent disability 
rating from December 23, 2002 under the provisions of 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2004).  The veteran now 
contends that his right ankle disability is more disabling 
than previously evaluated, and he has appealed for an 
increased rating.  

As an initial matter, the Board notes that the assignment of 
a particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board finds that the veteran's right ankle disorder is 
more appropriately rated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5271 because his primary symptoms involve a painful 
retained foreign body, limitation of motion, and reports of 
soreness, stiffness, and excess fatigability.  Under 
Diagnostic Code 5271, a 10 percent disability rating is 
warranted for moderate limitation of motion.  A 20 percent 
rating is assigned for marked limitation of motion.  

Service medical records show that in March 1970 the veteran 
incurred multiple fragment wounds to the right lower 
extremity.  There was no nerve or artery involvement.

At his October 1970 VA examination, a metallic foreign body 
measuring 2 mm. was seen in the soft tissues at the lower end 
of the tibia.  It was noted that the right medial aspect of 
the right ankle had a tender spot.  There was diminished 
sensation from the right ankle down the dorsum of the foot to 
include the big toe and the next toe.  There was no evidence 
of muscle paralysis.  The veteran was diagnosed with 
residuals of injury to the terminal fibers of the right 
saphenous cutaneous nerve.  

At his December 2001 personal hearing, the veteran testified 
that his right ankle scar was tender and painful.  He also 
stated that his ankle swelled at times.  He denied numbness 
in his foot and toes. 

At his December 2002 VA examination, the veteran stated that 
his right ankle injury primarily bothered him by swelling and 
prolonged use.  On examination, there was a palpable 
subcutaneous nodule over the medial malleolus which was 
tender.  The veteran reported dullness or hypoesthesia around 
the scar.  In spite of sensory complaints, he was able to 
distinguish sharp from dull.  An X-ray showed a 3 mm. 
metallic fragment seen within the cortex of the right distal 
tibia that was unchanged from a July 1990 study.  The veteran 
was diagnosed with painful retained shrapnel, palpation, and 
a report of swelling. 

At his March 2004 VA examination, the veteran reported that 
he had a retained foreign body at his right medial malleolus 
with a tender nodule.  He stated that he was not bothered 
much by it as he had "learned to live with it."  He 
asserted that the ankle was occasionally sore and stiff but 
he indicated that it did not hurt that bad.  He described the 
pain as moderate and stated that the ankle became stiff with 
a lot of walking.  He also reported had excess fatigability, 
particularly with weight-bearing.  He denied weakened 
movement or incoordination which he attributed to the 
retained shell fragment at the ankle.  He also denied any 
sensory changes in the leg or foot.   Range of motion testing 
revealed dorsiflexion bilaterally to 10 degrees; and plantar 
flexion bilaterally to 40 degrees.  The veteran was diagnosed 
with scar and retained shrapnel right ankle with sensitivity 
to pressure; swelling and pain with excessive fatigue with 
prolonged standing or walking, and without associated 
incoordination.  Functional loss was noted as being swelling 
with pain at the right medial ankle. 

a.  Prior to and from December 23, 2002

The Board has determined that the evidence supports a 10 
percent disability rating for residuals of a shell fragment 
wound of the right ankle with retained foreign bodies prior 
to and from December 23, 2002.

VA examination reports note that the veteran's right ankle 
has a painful  retained foreign body.  In October 1970, it 
was noted that the veteran's right ankle had a tender spot 
with diminished sensation.  In December 2001, the veteran 
reported that his right ankle was tender, painful, and 
swelled on occasion.  In December 2002, the veteran was 
diagnosed with "painful retained shrapnel."  Finally, in 
March 2004, he asserted that his right ankle exhibited 
soreness, stiffness, and excess fatigability.  

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports a 10 percent rating 
for the veteran's right ankle disorder prior to and from 
December 23, 2002 under Diagnostic Code 5271.  Although the 
basis of the increase to 10 percent from December 23, 2002 
was that such findings were only shown at the time of that 
examination, the Board finds that the increase is warranted 
for the entire applicable appeal period both prior to and 
from December 23, 2002.  As noted above, the evidence has 
shown that the veteran has a retained foreign body in his 
right ankle with sensitivity to pressure.  In March 2004, 
range of motion testing revealed dorsiflexion to 10 degrees 
and plantar flexion to 40 degrees.  Such limitation of motion 
when combined with the evidence documenting the veteran's 
complaints that have been consistent throughout this appeal 
of pain, soreness, swelling, stiffness, and excess 
fatigability with prolonged standing or walking, equates to a 
moderate degree of disability as normal range of motion shows 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
See 38 C.F.R. § 4.71a, Plate II (2004); see also 38 C.F.R. 
§ 4.40, 4.45; DeLuca, supra. 

However, the Board finds that an evaluation in excess of 10 
percent is not in order for the veteran's right ankle 
disability as marked limitation of motion is not shown 
(Diagnostic Code 5271); moderately severe muscle damage is 
also not demonstrated (Diagnostic Codes 5310, 5311, 5312); 
and the maximum evaluation for impairment of the internal 
saphenous nerve is 10 percent (Diagnostic Code 8527).  

Accordingly, the Board finds that a 10 percent disability 
rating, but nothing higher, is warranted prior to and from 
December 23, 2002 for the veteran's residuals of a shell 
fragment wound of the right ankle with retained foreign 
bodies.  The appeal is granted to that extent.  




ORDER

Entitlement to a 50 percent disability rating for PTSD is 
granted, subject to the regulations governing payment of 
monetary benefits.

Entitlement to a compensable rating for left ear hearing loss 
is denied.

Entitlement to a rating in excess of 30 percent for a corneal 
scar of the left eye, residual of a traumatic cataract, is 
denied.

Entitlement to a compensable rating for a shell fragment 
wound scar of the right arm (dorsum) is denied. 

Entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound of the right upper extremity with 
medial neuropathy is denied.  

Entitlement to 10 percent rating for residuals of a shell 
fragment wound of the right ankle with retained foreign 
bodies, prior to December 23, 2002, is granted subject to the 
laws and regulations governing the payment of monetary 
benefits.

Entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound of the right ankle with retained 
foreign bodies, from December 23, 2002, is denied.


REMAND

The Board has determined that additional development is 
necessary for the claims of entitlement to a compensable 
rating for a shell fragment wound scar of the right medial 
thigh, prior to December 23, 2002, and entitlement to a 
rating in excess of 10 percent for a shell fragment wound 
scar of the right medial thigh from December 23, 2002.  

The veteran's service medical records show that in March 1970 
he incurred multiple fragment wounds to the right lower 
extremity.  There was no nerve or artery involvement.  At his 
VA examination in October 1970, the veteran reported pain and 
loss of sensation in his right ankle, but did not mention any 
pain or disability of his right thigh.  During VA outpatient 
treatment in August 1998, it was noted that the veteran had a 
nontender scar that was 1 in. x 3 in., with 1/2 in. depression.  
At his December 2001 personal hearing, he testified that 
clothing often irritated his right thigh scar and that the 
skin itself was painful to the touch.  He also stated that 
the muscles surrounding the scar became sore and had burning 
and aching pain, mostly on exertion.  

At his December 2002 VA examination, it was noted that the 
veteran's shell fragment wound was at the intersection of the 
medial quadriceps muscles and the thigh adductor muscle mass.  
He reported painful pulling of the scar and easy fatigability 
of the leg when he was required to climb up and down from 
equipment at work.  He was diagnosed with loss of muscle at 
the union of the knee extensor mass and thigh adductor mass, 
an adherent, tender scar, and a report of easy fatigability 
and swelling. 

At his March 2004 VA examination, the veteran complained that 
his right medial thigh stung, burned, and felt "rough."  He 
stated that the scar did not interfere with activity and he 
denied any weakness of the right leg.  The uncomfortable 
sensory symptoms were with increased exertion and therefore, 
associated with decreased endurance for work which might be a 
kind of fatigability.  On examination, the scar was observed 
to be 8 cm. x. 5 cm. and there was a loss of subcutaneous and 
slight adherence to underlying tissue with attempts to move 
the skin.  Range of motion was entirely symmetrical, knee 
extension to 0 degrees, knee flexion to 135 degrees, hip 
extension to 10 degrees, hip flexion to 10 degrees.  The 
veteran was diagnosed with scar of the medial thigh with loss 
of sensation and subcutaneous tissue; functional loss related 
abnormal and unpleasant sensory symptoms.  

The Board has determined that in order to more completely 
evaluate the veteran's right medial thigh disability, an 
additional medical opinion is necessary.  The Board notes 
that the service connection has been granted for a right 
medial thigh scar.  However, it is unclear whether a 
separate rating evaluation is warranted for any additional 
disability to the right medial thigh muscles caused by his 
in-service shell fragment wound to the right thigh.  

The veteran was last examined in March 2004.  That opinion 
was unclear with respect to the symptomatology and clinical 
findings related specifically to any muscle disability in 
the veteran's right thigh.  As such, the Board finds that an 
additional medical opinion is in order.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this case is REMANDED for 
the following actions:  

1.  The RO should obtain a medical 
opinion, from the March 2004 VA examiner 
if possible, to determine the 
symptomatology and severity of the 
veteran's residuals of a shell fragment 
wound to the right medial thigh.  The 
examiner is specifically requested to 
offer comments and an opinion as to the 
following:
(a)	Does the veteran have 
impairment to the muscles of the 
right medial thigh that are 
etiologically related to his in-
service shell fragment wound of 
the right medial thigh? 
(b)	If the answer to (a) is yes, 
what current symptomatology is 
attributable solely to the 
muscles of the veteran's right 
medial thigh? The nature and 
degree of impairment caused by 
such symptomatology should be 
set forth.  
(c)	Does the veteran have 
objective evidence of pain, 
weakness, or lack of endurance 
that is solely related to the 
muscles of his right medial 
thigh?  
(d)	Does the veteran have any 
neurological impairment that is 
etiologically related to his in-
service shell fragment wound of 
the right medial thigh? If it is 
determined that there is some 
degree of nerve impairment, the 
affected nerve and degree of 
impairment should be identified.
The examiner is specifically requested to 
indicate that the claims folder was 
reviewed in conjunction with the 
examination, including but not limited to 
the March 2004 examination report.  

2.  If the March 2004 examiner is 
unavailable, is unable to respond to the 
questions stated or if it is determined 
that a new examination is necessary, the 
RO should ensure that the veteran is 
afforded such an examination and that 
examiner should respond to the questions 
set forth above.  

3.  The RO should then review the record, 
including any evidence added to the 
record since issuance of the March 2004 
supplemental statement of the case, and 
readjudicate the veteran's claims.  If 
the determinations remain adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


